Citation Nr: 1020901	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-25 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1951 to 
September 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran does not have hearing loss attributable to active 
military service.


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2007, and February 2008, prior to the initial adjudication of 
the claim.  Specifically regarding VA's duty to notify, the 
notifications to the Veteran apprised him of what the 
evidence must show to establish entitlement to service 
connection, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the Veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the Veteran's behalf.  The Veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
VA medical records, and provided an examination in 
furtherance of his claim.  The RO made efforts to obtain the 
Veteran's service treatment records (STRs); however, the 
National Personnel Records Center (NPRC) response to a 
request for his STRs indicated that his records were 
destroyed in the fire of 1973 at the National Personnel 
Records Center.  As such, VA's duty to assist the Veteran, to 
provide reasons and bases for its findings and conclusions, 
and to consider carefully the benefit of the doubt rule are 
heightened.  Milostan v. Brown, 4 Vet App. 250, 252 (1993); 
citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991); and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The NPRC 
personnel responded to the request for the Veteran's STRs 
noting that although his STRs were destroyed, if the Veteran 
could provide the nature of his illness/injury, along with 
his unit and the approximate month and year of the disease or 
injury, a sick and/or morning report search would be 
conducted.  

Based on this information, the RO sent the Veteran a letter 
in December 2007, requesting the name and number of the 
company, battery or battalion that he served with at the time 
of his acoustic trauma in the United States Army.  However, 
the Veteran responded that he had no more information to 
submit, and noted that he did not go to sick call while in 
service because this was just not something you did.  

In February 2008, the RO sent the Veteran a letter notifying 
him that the RO tried to locate the Veteran's STRs from the 
NPRC, and VA records management center but were unsuccessful.  
The Board finds this 2008 letter to be in compliance with the 
procedural requirements of 38 C.F.R. § 3.159(e)(1), which 
states that VA must notify the Veteran if VA made reasonable 
efforts to obtain records but was unable to secure them.  In 
summary, in January 2008, the RO issued a Formal Finding of 
Unavailability of the Veteran's STRs, noting that all efforts 
to obtain the needed military information had been exhausted, 
further attempts would be futile, and ultimately, the STRs 
were unavailable for review.

Finally, the Board notes that a VA examination with respect 
to the issue on appeal was obtained in June 2008.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is more than adequate, as the 
opinion was supported by an adequate rationale, it was 
predicated on consideration of the VA medical records in the 
Veteran's claims file, and it considered all of the pertinent 
evidence of record, including the Veteran's lay statements 
regarding in-service and post-service noise exposure, and the 
date of onset of his hearing loss.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  In summary, no duty 
to assist was unmet.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  Further, it is not enough that an injury or disease 
occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

Certain chronic diseases, including sensorineural hearing 
loss (organic disease of the nervous system) may be presumed 
to have been incurred in or aggravated by active military 
service if shown to a compensable degree within one year of 
separation from qualifying active service.  38 C.F.R. 
§§ 3.307, 3.309.

The Veteran contends that his current hearing loss is the 
result of acoustic trauma from basic training in 1951.  
Specifically, the Veteran alleges that during basic training, 
he was on a training course with live mortar exploding all 
around him, and he noted that a hand grenade exploded only 
about 40 feet away.  The Veteran stated that the mortar 
rounds were so powerful that it took several days for his 
hearing to return to normal following his time spent on the 
training course.  The Veteran stated that despite working as 
a carpenter building homes after discharge, he still felt 
that his current hearing loss originated during military 
service.

As noted above, the Veteran's service treatment records are 
not available for review because his STRs were presumed 
destroyed in the 1973 NPRC fire.  However, the Veteran was 
afforded a VA audiological examination in June 2008.  At this 
examination, the examiner noted right ear puretone thresholds 
of 35 decibels at 500 Hertz, 60 decibels at 1000 Hertz, 90 
decibels at 2000 Hertz, 105 decibels at 3000 Hertz, and 105 
decibels at 4000 Hertz.  Left ear puretone thresholds were 
found to be 50 decibels at 500 Hertz, 55 decibels at 1000 
Hertz, 70 decibels at 2000 Hertz, 95 decibels at 3000 Hertz, 
and 110 decibels at 4000 Hertz.  Puretone threshold averages 
were 90 decibels in the right ear, and 81 decibels in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 34 percent in the right ear and of 82 percent in 
the left ear.  The examiner diagnosed the Veteran with normal 
to profound sensorineural hearing loss in the right ear, and 
moderate to profound sensorineural hearing loss in the left 
ear.  After considering the Veteran's statements regarding 
in-service acoustic trauma, and evaluating the evidence of 
record, the audiologist, R.S., PhD. opined that the Veteran's 
hearing loss was not due to or a result of acoustic trauma 
during military service.  The audiologist reasoned that the 
audiometric configuration was not consistent with noise 
induced hearing loss, and explained that the current degree 
of hearing loss was much more than would be predicted from 
the Veteran's military noise exposure.

In this case, the 2008 VA examiner concluded that the 
Veteran's history of in-service noise exposure, and his 
statements regarding continuity of hearing problems since 
service notwithstanding, his current hearing loss was not 
traceable to military service.  The examiner provided a clear 
rationale, as noted above.  The June 2008 examiner's opinion 
assessing the medical probability that hearing loss is 
attributable to military service stands uncontradicted by any 
other medical evidence of record.

The only other pertinent evidence of record also weighs 
against the Veteran's claim.  Specifically, the Veteran noted 
that he worked as a carpenter building homes for 30 years 
following discharge from the military, and the first post-
service documented evidence of hearing complaints was not 
until August 2002, approximately 49 years after discharge.

In summary, although there is evidence of current hearing 
loss, and the Veteran reported in-service noise exposure 
which was considered by the 2008 VA audiologist when arriving 
at her opinion, given the lack of a medical evidence 
connecting any current hearing loss to his time spent in the 
military, the Board finds that service connection for hearing 
loss on a direct basis is not warranted.

Finally, sensorineural hearing loss (organic disease of the 
nervous system) was not manifested to a compensable degree 
within a year of the Veteran's separation from service, as 
the first documented post-service evidence of hearing loss 
was not shown until decades after service.  A presumption of 
service incurrence consequently may not be made.  38 C.F.R. 
§§ 3.307, 3.309.

As such, the Board finds that the Veteran does not have 
hearing loss that is related to service on either a direct or 
presumptive basis.  For the reasons stated above, the Board 
finds that the preponderance of the evidence is against the 
claim.


ORDER

Service connection for hearing loss is denied.



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


